Teahan, J.
This matter comes before us on expedited appeal pursuant to Dist./ Mun. Cts. RA.D.A, Rule 8A following entry of summary judgment on January 22, 1996 for the plaintiff Koch Poultry Company, Inc. (“Koch”) against Ottman Custom Processors, Inc. (“Ottman”) arising out of an action in contract for goods sold and delivered. No objection has been filed under Rule 8A(b) to the contents of the expedited appeal. Before us are a summary of undisputed facts, plaintiffs motion for summary judgment with memorandum and defendant’s opposition to that motion and memorandum of law. Notwithstanding lack of objection, the appeal fails to include a copy of the complaint, counterclaim, answers or any interrogatories and answers referred to in briefs. Rule 8A(a) (4) requires that the appellant attach to the expedited appeal, inter alia, a summary of undisputed facts (provided) as well as copies of pleadings necessary to decide the appeal. Other than the summary, we have none of the pleadings which were before the court in reviewing this matter for summary judgment. A motion for summary judgment “shall be rendered forthwith if the pleadings, depositions, answers to interrogatories, and admissions on file, together with affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.” Mass. R. Civ. R, Rule 56(c). We are unable to reach the merits of this case due to the failure of the appellant to comply with Rule 8A(a) (4).
The appeal is ordered dismissed.